significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun h in re -- company r this letter constitutes notice that your request of date for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been granted subject_to the following conditions within days of the date of this letter an agreement is reached with the pension_benefit_guaranty_corporation pbgc concerning collateral that is to be provided to the plan to secure the amount of the waived_funding_deficiency the company will make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan_year ending this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a privately-held corporation engaged in the manufacture and distribution of for end uses involving applications in lines include and requiring superior performance product as well as the company’s principal markets are in the and related the company’s sales volume and margins continued to worsen in economic recession worsened management reorganization expenses expenses related to the catastrophic failure of a significant piece of manufacturing equipment and a write-off of unamortized debt issuance costs resulted in a net_loss of dollar_figure as the for the company's largest net_loss since its inception in _ continued to deteriorate in unaudited financial statements as of and the company had a loss of the financial situation based on as a result of the losses noted above the company's cash balance has been reduced fomdollar_figure and the company's revolving debt has increased from dollar_figure to dollar_figure financial statements as of ‘asol based on unaudited financial statements as of as of based on unaudited and dollar_figure as of as of todollar_figure i _ in _ the company negotiated a new revolving credit facility that expires in advances under the facility are secured_by eligible receivables r inventories and property plant and equipment the company must maintain minimum net_worth and fixed charge coverage ratios under the credit agreement in an amendment to the credit agreement had to be negotiated because of the company's violation of the minimum net_worth covenant in which was caused by the significant decline in the discount rate in calculating the minimum pension liability adjustment as of ' the amendment requires the company to maintain a loan availability of dollar_figure pricing at all times as well as increased interest rate the company believes that its economic hardship is due to normal business cycles in the industry although this downturn has been particularly severe to strengthen the company's financial position the company completed another corporate_reorganization in personnel and the suspension of benefit accruals and participation in the plan which is underfunded for current_liability effective - that resulted in the temporary layoff of _ of salaried however the company feels that the improved economic climate in as wellas its corporate restructuring and the freezing of benefit accruals and participation in the plan will stem its cash_flow problems and improve its sales volume year-to-date results show that the company's sales have greatly improved and are on track to increase on an annualized basis losses have also been significantly reduced the company has made the quarterly payment to the plan on time and has indicated that the other required quarterly payments for the as well plan_year will be made on time the prospects for the company's recovery appear solid but the plan has unfunded ' has current_liability hence the waiver for the plan_year ending been granted subject_to the conditions that the waiver be secured in a manner acceptable to the pbgc and that the minimum_funding requirement be met for the plan_year ending you agreed to these conditions in a letter dated which was transmitted by facsimile if these conditions are not satisfied the waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that the establishment of another retirement_plan or any amendment to other retirement plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa - r this ruling ts directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the individual who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in and to your authorized representative pursuant to a power_of_attorney on file in this office a copy of this letter should be furnished to the enrolled_actuary for the plan if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
